Citation Nr: 1536348	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  10-49 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to July 1994.  

This matter initially came before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied entitlement to service connection for tinnitus.  The RO in Reno, Nevada currently has jurisdiction over the Veteran's claim.

The Veteran testified before a Decision Review Officer (DRO) and the undersigned at August 2010 and March 2014 hearings at the RO, respectively.  Transcripts of the hearings have been associated with the file.

The Board remanded this matter in December 2014 for further development.


FINDING OF FACT

Tinnitus did not have its clinical onset in service, was not exhibited within the first post service year, and is not otherwise related to active duty.




CONCLUSION OF LAW

Tinnitus was not incurred or aggravated in service and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in May 2008, the RO notified the Veteran of the evidence needed to substantiate his claim of service connection for tinnitus.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the May 2008 letter.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2015) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

At the Veteran's August 2010 hearing, the Veteran demonstrated actual knowledge of the issues on appeal as his representative explicitly identified entitlement to service connection for tinnitus as being an issue on appeal.  The undersigned identified this issue on appeal during the March 2014 hearing.  The DRO and the undersigned both asked the Veteran about the history of his tinnitus, the DRO explained that evidence showing the presence of tinnitus in service was needed to substantiate the Veteran's claim, and the undersigned explained the overall evidence that was necessary to substantiate a service connection claim.  Also, the Veteran provided testimony as the history of his tinnitus and the treatment received for the disability.  Thus, he has demonstrated actual knowledge of the ability to identify and submit additional relevant evidence.  The duties imposed by Bryant were thereby met.

VA obtained the Veteran's service treatment records and all of the identified relevant post-service VA treatment records.  The Veteran has not reported, and the evidence does not otherwise indicate, that he has received any relevant post-service private medical treatment for tinnitus.  In addition, the Veteran was afforded a VA examination to assess the etiology of his claimed tinnitus and an opinion as to the etiology of the disability was obtained.

In its December 2014 remand, the Board instructed the AOJ to, among other things, obtain all outstanding relevant VA treatment records and obtain an opinion as to the etiology of the Veteran's tinnitus.  As explained above, all relevant VA treatment records have been obtained and associated with the file.  Also, an opinion was obtained in February 2015 as to the etiology of the Veteran's tinnitus.  

Therefore, with regard to the claim of service connection for tinnitus, the AOJ substantially complied with all of the Board's pertinent December 2014 remand instructions.  VA has no further duty to attempt to obtain any additional records, conduct any additional examinations, or obtain any additional opinions with respect to the claim of service connection for tinnitus.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a), including organic diseases of the nervous system (e.g., tinnitus), is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if such is manifested to a compensable degree within one year of separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the present case, a February 2015 VA examination report includes a diagnosis of tinnitus.  Thus, a current disability has been demonstrated.

The Veteran contends that his tinnitus had its onset in service following a grenade explosion during basic training.  He was reportedly in close proximity to the explosion and began to experience tinnitus following the explosion.  He claims that he has continued to experience tinnitus ever since that time.   He is competent to report tinnitus in service following a grenade explosion as well as a continuity of symptomatology in the years since service.  However, his reports must be weighed against the objective evidence and their credibility must be assessed.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.

There is no evidence of any complaints of or treatment for tinnitus in the Veteran's service treatment records.  The service treatment records contain hundreds of pages of treatment entries, but no complaints of auditory difficulty.  An August 1989 audiogram report indicates that he was issued hearing protection and that he was "not routinely exposed to hazardous noise."  Also, there was no reference to any tinnitus during his April 1994 separation examination.  In the Report of Medical History at that time, the Veteran denied having or having had ear trouble.  The Veteran filed a claim for compensation upon discharge from service in July 1994 and made no mention of tinnitus or other auditory difficulty.  

If a chronic disease, such as an organic disease of the nervous system, is shown in service and at any time thereafter, service connection will be conceded. 38 C.F.R. § 3.303(b).  There must, however, be sufficient observations in service to identify the disease entity.  Id.  In the present case, there is no evidence showing any diagnosed tinnitus in service.  The Veteran has reported that tinnitus had its onset in service and has continued in the years since that time.  Nevertheless, as explained below, the Board finds that any of his reports of tinnitus in service and in the years since that time are not credible.  Since there is no credible evidence to sufficiently identify any tinnitus in service, service connection cannot be granted on this basis.

The objective evidence otherwise indicates that the Veteran's current tinnitus did not manifest until years after service.  The earliest post-service clinical evidence of tinnitus is a March 2008 VA audiology consultation report which includes a report of tinnitus.  Also, the earliest lay evidence of tinnitus is the Veteran's March 2008 claim (VA Form 21-526) on which he reported that tinnitus began in January 1983.  

There is no clinical evidence of any earlier tinnitus following service.  The Board acknowledges that there is lay evidence of earlier tinnitus following service in that the Veteran has reported a continuity of symptomatology in the years since service.  As explained below, however, the Board finds that the Veteran's reports concerning the history of his tinnitus (including any reports of a continuity of symptomatology in the years since service) are not credible.

The absence of any objective clinical evidence or credible lay evidence of tinnitus for over a decade after the Veteran's separation from service in July 1994 weighs against a finding that his current tinnitus was present in service or in the year or years immediately after service.

The Veteran has provided information and statements which are inconsistent with his reports of a continuity of symptomatology.  He has claimed that tinnitus began in service following a grenade explosion in basic training and that it has continued in the years since that time.  Also, he indicated on his March 2008 claim that the tinnitus began in January 1983.  However, a March 1983 service treatment record (at which time the Veteran had been on active service for approximately 7 months) entitled "Respiratory-Chief Complaint(s) & Duration" indicates that he was not experiencing any tinnitus.  Also, he reported during the March 2008 VA audiology evaluation that tinnitus had been present "for a number of years."

In light of the absence of any evidence of complaints of or treatment for tinnitus in the Veteran's service treatment records, the absence of any clinical evidence of tinnitus for over a decade following service, and the information and statements provided by the Veteran that are inconsistent with his reports of a continuity of symptomatology, the Board concludes that his reports concerning the history of his tinnitus (including any reports of a continuity of symptomatology in the years since service), are not credible.  Thus, neither the clinical record nor the lay statements of record establish a continuity of symptomatology in this case, precluding an award of service connection on this basis.

The only medical opinion of record indicates that the Veteran's current tinnitus is not related to service.  The audiologist who conducted the February 2015 VA examination opined that the Veteran's tinnitus was not likely ("less likely as not") caused by or a result of service.  The examiner reasoned that although the Veteran reported that he experienced noise exposure during service and that tinnitus began during service, there was no evidence of any complaints of tinnitus in his service treatment records.  According to Rating of Noise Exposure of MOS duties, the Veteran's experience as a swithing central repairer/maintainer had a low probability of exposure to hazardous noise.

The February 2015 opinion does not explicitly acknowledge or discuss the Veteran's report of a continuity of symptomatology in the years since service. However, as explained above, any reports of a continuity of symptomatology are not deemed to be credible and an opinion based on such an inaccurate history would be inadequate.  See Boggs v. West, 11 Vet. App. 334, 345   (1998); Kightly v. Brown, 6 Vet. App. 200, 205  -06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61   (1993).

The February 2015 opinion was otherwise based upon an examination of the Veteran and a review of his medical records and reported history and it is accompanied by a specific rationale that is not inconsistent with the evidence of record.  Thus, this opinion is adequate and entitled to substantial probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The Veteran has expressed his opinion that his current tinnitus is related to noise exposure in service.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  The general principle that noise exposure may lead to tinnitus is commonly known and, therefore, the Veteran's testimony that his claimed tinnitus is related to his noise exposure in service has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value. The Board finds the February 2015 VA opinion to be more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.

There is no other evidence of a relationship between the Veteran's current tinnitus and service, and neither he nor his representative have alluded to the existence of any such evidence.  Also, as discussed above, the record fails to demonstrate any credible evidence of a continuity of symptomatology.  Thus, the preponderance of the evidence is against a finding that the Veteran's current tinnitus is related to service, manifested in service, or manifested during the year following his July 1994 separation from service.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim. The benefit-of-the-doubt doctrine is therefore not helpful in this instance, and the claim of service connection for tinnitus must be denied.  See 38 U.S.C.A. § 5107(b) ; see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


